Citation Nr: 1644676	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to post traumatic stress disorder (PTSD). 

2. Entitlement to service connection for headaches, to include as secondary to post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1978 to June 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denying the Veteran's claim for service connection for fibromyalgia and an April 2010 rating decision from the same RO denying the Veteran's claim for service connection for headaches. 

In September 2011 the Board remanded the fibromyalgia claim for further development. Then, in October 2014, May 2015 and July 2015, the Board remanded both claims for further development.  

In May 2016, a Supplemental Statement of the Case (SSOC) was issued further denying the claims. 

The issues of fibromyalgia and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

REMAND


In an October 2009 statement the Veteran described a training exercise in service in which she developed a pain that spread to all of the joints in her body. She has since been diagnosed with fibromyalgia. 

A September 1979 service treatment record reflects that the Veteran complained of low back pain for two days after doing exercises. She was assessed with mechanical low back pain at the time. Service examinations in September 1983 and May 1984 noted no extremity or other musculoskeletal abnormalities. On her report of medical history form dated in May 1984, the Veteran reported cramps in her legs and recurrent back pain.

A 1992 VA treatment record reflects that the Veteran reported a 10 year history of back pain and was given a provisional diagnosis of probable fibromyalgia. Private treatment records from 2007 show the Veteran was being treated for fibromyalgia. VA treatment records note a diagnosis of chronic pain syndrome. The Veteran reported to her medical providers that her pain began in service.

In the Board's July 2015 remand, it noted that the Veteran had a VA examination in November 2011 but the VA examiner only noted that he did not see a record of a fibromyalgia diagnosis. The July 2015 remand instructions directed the VA examiner to opine as to whether it is at least as likely as not that the Veteran has fibromyalgia or chronic pain syndrome that began in or was caused by her service. The examiner was also instructed to address the Veteran's private treatment records diagnosing her with fibromyalgia and the relationship, if any, to her reports of pain in service.

The May 2016 VA examiner noted that the Veteran had current findings, signs and symptoms attributable to fibromyalgia, including widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances and headaches. The examiner noted that the Veteran did not have a diagnosis of fibromyalgia in service, but that her first diagnosis was in June 2007, some 27 years after service discharge. Therefore, the Veteran's condition was opined to be less likely than not related to her military service. Unfortunately, the VA examiner did not follow the Board's remand instructions to opine as to whether the Veteran has chronic pain syndrome that began in or was caused by her service. Secondly, the examiner did not consider the Veteran's reports of pain in service and whether or not they are related to her current fibromyalgia diagnosis. 

The Veteran was service-connected for PTSD due to military sexual trauma in a September 2003 rating decision. The May 2016 VA examiner noted that "there is a link between PTSD and chronic pain syndromes, however unable to locate any reports of pain or PTSD diagnosed while in service to connect this claimant's reports of pain in service, PTSD and diagnosis of Fibromyalgia in 2007 at First Health". Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015). The VA examiner, however, did not consider whether the Veteran's fibromyalgia or chronic pain syndrome was aggravated by her service-connected PTSD condition. Moreover, the examiner did not consider the Veteran's reports of pain in service. 

Also, the Veteran was afforded a VA examination in March 2010 in connection with her claim for service connection for headaches. At the examination, the Veteran reported she had severe headaches in service in 1983 while driving. The Board notes that in her 1984 report of medical history form the Veteran reported having frequent or severe headaches.

The March 2010 VA examiner only considered secondary service connection for the Veteran's headaches relating to her service-connected PTSD. The Veteran stated to the examiner that she had severe headaches in service while driving and currently complains of achy and throbbing frontal headaches over her eyes and in the back of her head three times a week. The examiner opined that the Veteran's headaches were not caused or aggravated by PTSD because there is no physiological basis on which to assert that PTSD causes headaches and the Veteran had no supporting data. 

The May 2016 VA examiner was asked by the Board to consider direct service connection based on the Veteran's lay testimony. The examiner noted that the Veteran was diagnosed with a headache condition in June 2007. The examiner also noted that there was no diagnosis of headaches until 27 years after the Veteran's military service. The Veteran, however, reported headaches during VA treatment sessions in September 2000, March 2000 and March 2001. Specifically in September 2000, the Veteran reported headaches to be a "long-standing problem". In service the Veteran reported headaches associated with tonsillitis.  The VA examiner did not properly consider the lay evidence and prior treatment reports indicating headaches. 

Accordingly, the case is REMANDED for the following action:

1. Ask the May 2016 VA examiner for an addendum opinion, or find another qualified examiner if this examiner is unavailable. 

A). The examiner should address the Veteran's reports of pain in service and then opine as to whether it is at least as likely than not (50% or more probability) that the Veteran has fibromyalgia or chronic pain syndrome that begin in or was caused by her service. 

B). The examiner should also opine as to whether it is at least as likely than not (50% or more probability) that the Veteran's service-connected PTSD condition (1) causes or (2) aggravates her fibromyalgia or chronic pain syndrome. 

2. Ask the May 2016 VA examiner for an addendum opinion, or find another qualified examiner if this examiner is unavailable. The examiner should address the Veteran's reports of headaches in service as well as reports of headaches in post-service treatment records and then opine as to whether it is at least as likely than not that the Veteran has headaches that began in or were caused by her service.   

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


